Citation Nr: 0126893	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  98-05 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  Service in Vietnam from May 1969 to April 1970 
is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for PTSD, assigning a 10 percent evaluation therefor.  In 
October 1999, the evaluation assigned the veteran's PTSD was 
increased to 30 percent disabling.  The veteran testified 
before the undersigned member of the Board at a hearing held 
at the Huntington, West Virginia RO in August 2001.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his PTSD does not accurately reflect the severity of 
that disability, and that his psychiatric symptoms are 
productive of significant occupational impairment.

The record reflects that the veteran was afforded a VA 
psychiatric examination in March 1996, at which time he 
reported that he had worked in a coal mine for approximately 
25 years, but had stopped working because the mine had 
closed, and also because he had developed disabling back and 
neck pain.  On VA examination in February 1998, the veteran 
reported that he had been released from his last job because 
the coal mine had ceased operations; he informed the examiner 
that he was currently unable to work not only because of a 
back disability, but also because of his psychiatric 
symptoms.  

The veteran was last examined for his psychiatric disability 
in March 2000, at which time he reported that he last worked 
in a coal mine, and that he was currently disabled because of 
a back disability.

Although the examiners for the veteran's March 1996, February 
1998 and March 2000 examinations were cognizant of the 
veteran's employment status, none of the examiners provided 
an opinion concerning the impact of the veteran's PTSD on his 
employability.  At his August 2001 hearing before the 
undersigned, the veteran continued to maintain that his PTSD 
caused significant occupational impairment.

In addition, the record reflects that the veteran's wife 
testified before the undersigned in August 2001 that the 
veteran's psychiatric symptoms had significantly worsened 
since the last VA examination in March 2000.

In light of the above, the undersigned concludes that another 
VA examination of the veteran would be helpful in the 
adjudication of the instant claim.

Lastly, at the veteran's August 2001 hearing, he testified 
that he was currently in receipt of disability benefits from 
the Social Security Administration (SSA) based in part on his 
psychiatric condition.  Records pertaining to the award of 
such benefits by the SSA have not been associated with the 
record certified for appellate review.  VA's duty to assist 
includes obtaining SSA records.  Murincsak v. Derwinski, 2 
Vet. App. 363, 371 (1992).  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.  

3.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
the veteran disability benefits, as 
well as a copy of the record upon 
which the veteran's award of SSA 
disability benefits was based, and a 
copy of the records associated with 
any subsequent disability 
determinations by the SSA. 

4.  Then, the RO should arrange for 
a VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
The report must be typed. 

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations, see 66 Fed. Reg. 45620 
- 45632 (Aug. 29, 2001).  

6.  The RO should then readjudicate 
the issue of entitlement to a rating 
in excess of 30 percent for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and afford the veteran and his 
representative with an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

